DETAILED ACTION 

The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles S. Stein on 11/109/2021.
The application has been amended for some claims as follows and all other claims remain unchanged as filed by applicant on 09/30/2021

1-9 (Cancelled):

10 (Currently amended): A substrate processing apparatus comprising:
an atmospheric pressure sensor that acquires environmental information;
an heater that heats an etching liquid;
a temperature sensor that detects a temperature of [[an]] the etching liquid;
a concentration sensor that detects a phosphoric acid concentration of the etching liquid;
a flow rate regulator that regulates the phosphoric acid concentration of the etching liquid;

a processor configured to execute the program stored in the memory to:
store a plurality of records each including recipe for a substrate etching processing and a control value for a control target output in an actual substrate etching processing; 
store the plurality of records; 
read a record from among the plurality of records having a recipe identical to a recipe acquired at a start of the substrate etching processing when an abnormality occurs in the temperature sensor or in the concentration sensor; and 
execute the substrate etching processing based on the control value of the record read by the processor[[.]];
wherein the processor is further configured to perform a feedback control for the control target based on a value detected by the sensor and the recipe acquired at the start of the etching processing, and
wherein the control target is controlled by the feedback control when an abnormality does not occur in the sensor, and is controlled based on the control value of the record when an abnormality occurs in the sensor.

 13 (Currently Amended): The substrate processing apparatus according to claim 12, wherein the processor generates the record including environmental information in the substrate etching processing, acquires the environmental information at the start of the substrate etching processing, and controls the control target based on the control value of the record in which the recipe identical to the recipe acquired at the start of the etching processing and environmental information identical to the acquired environmental information are registered. 

16 (Cancelled):

Allowable Subject Matter
3.	10, 12-15, 17 are allowed. The following is an examiner’s statement of reasons for allowance:
 
For claim 10, the references of record, either singularly or in combination, do not teach or suggest at least a substrate processing apparatus comprising “wherein the processor is further configured to perform a feedback control for the control target based on a value detected by the sensor and the recipe acquired at the start of the etching processing, and
wherein the control target is controlled by the feedback control when an abnormality does not occur in the sensor, and is controlled based on the control value of the record when an abnormality occurs in the sensor” in combination with other limitations as a whole.

Claims 12-15, 17 are also allowed being dependent on allowable claim 10.

The closet prior arts on records are Asai et al (US 2017/0300044 Al), Nagai et al. (US PGPUB 2018/024784 Al). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore the applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/